

EXECUTIVE EMPLOYMENT
AGREEMENT1 
 
THIS AGREEMENT (the "Agreement") entered into as of the date signed by the
parties below by and between Adams Golf, Inc. and its subsidiaries with its
principal place of business at 2801 East Plano Parkway, Plano, Texas (the
"Company") and Mr. Oliver Brewer (the "Executive");
 
RECITALS
 
WHEREAS, the Executive is and has been employed by the Company for the past six
yeas as its Chief Executive Officer;
 
WHEREAS, the Company’s Board of Directors desires assurance of the continued
association and services of the Executive in order to retain his experience,
skills, abilities, background, and knowledge, and is therefore willing to engage
his services on the terms and subject to the conditions set forth below;
 
WHEREAS, the Executive desires and is willing to continue employment with the
Company on the terms and subject to the conditions set forth below;
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:
 
AGREEMENT
 

1.
POSITION AND DUTIES

 
During the term of this Agreement, the Company shall employ the Executive as
Chief Executive Officer. The Executive’s duties shall be those, which shall be
prescribed by the Board of Directors from time to time which shall be those
reasonably expected of a chief executive officer of a similarly capitalized
corporation and those performed by his predecessor. The Executive shall use his
best efforts to promote the best interest of the Company. The Executive shall
devote his knowledge, skill and, exclusively (other than as set forth below),
all of his professional time, attention and energies (reasonable absences for
vacations and illness excepted), to the business of the Company in order to
perform such assigned duties faithfully, competently and diligently.
Notwithstanding the foregoing, it is understood and agreed between the parties
that the Executive may (i) engage in charitable and community activities, (ii)
manage personal investments and affairs and (iii) serve on the boards of
directors of a reasonable number of other corporations or the boards of a
reasonable number of trade associations, so long as such activities and
investments do not interfere or conflict with the Executive's performance of his
responsibilities and obligations to the Company.
 

--------------------------------------------------------------------------------

1
A portion of this document is confidential and has been omitted in accordance
with Rule 24b-2 under the Securities and Exchange Act of 1934. Such omitted
confidential material is marked herein as follows: [*****].

 
 
 

--------------------------------------------------------------------------------

 
 

2.
TERM OF EMPLOYMENT

 
The Company agrees to employ the Executive and the Executive agrees to serve the
Company pursuant to the terms and conditions of this Agreement for a term of
three (3) years, commencing on January 1, 2008 and expiring on December 31,
2010, unless earlier terminated pursuant to this Agreement. Notwithstanding any
contrary clause in this Agreement, the Executive shall serve at the pleasure of
the Board of Directors and may be terminated at any time in accordance with the
provisions of this Agreement. The Executive’s termination shall not, in any way,
prejudice the Executive’s rights under this Agreement.
 

3.
PLACE OF EMPLOYMENT 

 
The place of employment shall be at the Company's principal office currently
located in Plano, Texas; provided, however, that the Company may from time to
time require the Executive to travel temporarily to other locations on Company
business.
 

4.
COMPENSATION

 
The Executive shall receive, for all services rendered to the Company as an
employee, the following compensation.
 

 
A.
Salary. The Executive shall be paid an annual base salary for each respective
year as stated below. The Executive's Annual Base Salary shall be payable in
equal installments in accordance with the Company's general salary payment
policies, but no less frequently than monthly.

 
2008: Four-Hundred Twenty-Five Thousand ($425,000) dollars;
2009: Four-Hundred Fifty Thousand ($450,000) dollars;
2010: Four-Hundred Seventy-Five Thousand ($475,000) dollars;

 
 
2

--------------------------------------------------------------------------------

 
 

B.
Incentive Compensation.

 
i. Each calendar year, the Executive shall be eligible for two bonuses. The
first bonus is to be paid at the end of the first half of the calendar year but
no later than July 20 and the second bonus is to be paid at the end of the
second half of the year but no later than January 20 of the following year. Each
bonus shall be contingent upon the Company achieving certain revenue and EBITDA
goals for the applicable half of the calendar year as agreed upon and stated in
advance by the Board of Directors, The amount of each bonus shall be as follows:
 

 
(a)
Thirty Seven and One-Half (37.5%) percent of Executive’s annual base salary if
the Company achieves its stated, conservative revenue and EBITDA goals;

 

 
(b)
Fifty (50%) percent of Executive’s annual base salary if the Company achieves
its stated, negotiated target (annual board plan) revenue and EBITDA goals;

 

 
(c)
One Hundred (100%) percent of Executive’s annual base salary if the Company
achieves revenue and EBITDA goals that are twenty (20%) percent over its stated,
negotiated revenue and EBITDA goals;

 

(d)
The Company shall prorate accordingly each of the Executive’s incentive bonuses
each calendar year based on the Company’s revenue and EBITDA performance above
its stated, conservative revenue and EBITDA goals and below the performance that
would pay the Executive his maximum bi-annual bonus, as defined in C above.

 

 
ii.
When the Executive receives incentive compensation prior to the Company’s
financial results being verified by the Company’s independent auditors and the
independent auditors determine that the Company’s financial results are other
than the Company determined them to be resulting in a revised situation wherein
the Executive was actually not entitled to receive his potential incentive
compensation, then the Executive agrees to return all unearned incentive
compensation forthwith.

 

 
iii.
The Company’s Board of Directors set the conservative and negotiated revenue and
EBITDA goals for fiscal 2008 at the November 2007 Board meeting. The Company’s
Board of Directors will establish the conservative (75% of annual bonus target)
and negotiated target (annual board plan) (100 % of annual bonus target) goals
annually for fiscal years 2009 and 2010 at the last Board meeting of 2008 and
2009, respectively.

 

 
C.
Equity Participation.

 

 
i.
Each calendar year of this Agreement, the Executive shall be granted Two-Hundred
Thousand (200,000) shares of the Company’s restricted shares of common stock,
One-Hundred Thousand (100,000) shares on the last trading day of June and
One-Hundred Thousand (100,000) shares on the last trading day of December. The
Executive shall be solely responsible for all taxes associated with these
grants.

 
 
3

--------------------------------------------------------------------------------

 
 

 
ii.
At any time during the term of this Agreement, if a majority of the capital
stock of the Company is to be sold or transferred to an entity not associated or
owned by the Company or its affiliates or substantially all of the assets of the
Company are to be sold or transferred to an entity not associated or owned by
the Company or its affiliates, all of the Executive’s potential equity grants
shall accelerate and take place no later than the calendar day immediately
preceding the sale or closing date of the sale or transfer transaction.

 

D.
Long Term Incentive Payment. The Executive shall be eligible for a one time,
long term incentive payment at the conclusion of this three (3) year Agreement
contingent upon the Company achieving certain cumulative EBITDA goals during the
contract period as stated below. The long-term incentive payment, if any, shall
be made as soon as administratively feasible but not later than February 15,
2011.

 

 
i.
If the Company achieves a cumulative EBITDA of [*****] dollars the Executive
shall be granted an incentive payment of Seven-Hundred Fifty Thousand ($750,000)
dollars.

 

 
ii.
If the Company achieves a cumulative EBITDA greater than [*****] dollars but
less than [*****] dollars the Executive shall be granted an incentive payment
that is prorated accordingly between the two goals.

 

 
iii.
If the Company achieves a cumulative EBITDA of [*****] dollars the Executive
shall be granted an incentive payment of One-Million Five- Hundred Thousand
($1,500,000) dollars.

 

 
iv.
Additionally, if the Company achieves a cumulative EBITDA that is greater
[*****] dollars, the Executive shall receive five (5%) percent of all cumulative
EBITDA greater than [*****] dollars.

 

 
E.
Employee Benefit Plans. The Executive and his "dependents," as that term may be
defined under the applicable employee benefit plan(s) of the Company, shall be
included in all plans, programs and policies which provide benefits for Company
employees and their dependents on a basis commensurate with the Executive's
position and authorities, duties, powers and responsibilities.

 

 
F.
 Expenses. The Executive is authorized to incur and shall be reimbursed by the
Company for any and all reasonable and necessary business related expenses
including, but not limited to, a company car, a local country club membership
expenses for auto, business travel, entertainment, gifts and similar matters.
The company car and local country club membership are subject to the
compensation committee’s approval, which shall not be unreasonably withheld.

 
 
4

--------------------------------------------------------------------------------

 
 

5.
ABSENCES

 
The Executive shall be entitled to vacations in accordance with the Company's
vacation policy in effect from time to time and to absences because of illness
or other incapacity and shall also be entitled to such other absences as are
granted to the Company's other senior executive officers or as are approved by
the Board of Directors, which approval shall not be unreasonably withheld.
 

6.
TERMINATION

 
The Executive's employment with the Company may be terminated only as follows:



 
A.
By the Company Without Cause. The Company may at any time terminate the
Executive's employment without Cause upon sixty-(60) days prior written notice
to the Executive.

 

 
B.
By the Executive Without Good Reason. The Executive may at any time terminate
his employment for any reason upon thirty-(30) days written notice to the
Company.

 

 
C.
By the Company For Cause. The Company may terminate the Executive’s employment
for Cause. In such event, the Company shall give the Executive prompt written
notice (in addition to any notice that may be required below) specifying in
reasonable detail the basis for such termination. For purposes of this
Agreement, "Cause" shall mean any of the following conduct by the Executive:

 

 
i.
The deliberate and intentional breach of any material provision of this
Agreement, which breach the Executive shall have failed to cure within thirty
(30) days after the Executive's receipt of written notice from the Company
specifying the specific nature of the Executive's breach; or

 

 
ii.
The deliberate and intentional engaging by the Executive in gross misconduct
that is materially and demonstrably harmful to the best interests, monetary or
otherwise, of the Company; or

 

 
iii.
Conviction of a felony or conviction of any crime involving moral turpitude,
fraud or deceit.

 
 
5

--------------------------------------------------------------------------------

 
 

 
D.
By the Executive for Good Reason. The Executive may terminate his employment for
Good Reason upon providing thirty (30) days written notice to the Company no
later than 90 days after the Executive reasonably becomes aware of the
circumstances giving rise to such Good Reason. For purposes of this Agreement,
"Good Reason" means any of the following conduct of the Company, unless the
Executive shall have consented thereto in writing:

 

i.
Material breach of any material provision of this Agreement by the Company,
which breach shall not have been cured by the Company within thirty (30) days
after Company’s receipt from the Executive or his agent of written notice
specifying in reasonable detail the nature of the Company's breach; or

 

ii.
The assignment to the Executive of any duties inconsistent in any material
respect with the Executive's position including, but not limited to any
diminution of the Executive's status and reporting requirements) authority,
duties, powers or responsibilities, excluding for this purpose any action
respecting the Executive that is remedied by the Company within thirty (30) days
after receipt of written notice from the Executive to the Company; or

 

 
iii.
The failure of the Company to obtain the assumption in writing of its
obligations to perform this Agreement by any successor prior to a merger,
consolidation or sale as contemplated in Section 10; or

 

 
iv.
A reduction in the Executive's total compensation, excluding for this purpose
any reduction that is remedied by the Company within thirty (30) days after
receipt of written notice from the Executive to the Company. For purposes of
this subsection, a reduction in the overall level of compensation of the
Executive resulting from the failure to achieve corporate, business unit and/or
individual performance goals established for purposes of incentive compensation
for any year or other period shall not constitute a reduction in the overall
level of compensation of the Executive.

 

 
v.
The relocation of the Executive’s place of employment to a site more than 75
miles from Plano, Texas.

 

 
vi.
If the Company fails to set internal financial goals or adopt a stock option
plan

 

 
E.
Disability. In the event that the Executive shall be unable to perform his
duties hereunder on a full time basis for a period of sixty (60) consecutive
calendar days by reason of incapacity due to illness, accident, physical or
mental disability or otherwise, then the Company may, at its discretion,
terminate the Executive's employment if the Executive, within ten (10) days
after receipt of written notice of termination is given (which may occur before
or after the end of the entire 60 day period), shall not have returned to the
performance of all of his duties on a full-time basis.

 
 
6

--------------------------------------------------------------------------------

 
 

 
F.
Death. The Executive's employment shall terminate upon his death.

 

 
G.
 Mutual Written Agreement. This Agreement and the Executive's employment with
the Company may be terminated at any time by the mutual written agreement of the
Executive and the Company.



7.
COMPENSATION IN THE EVENT OF TERMINATION 

 
In the event that the Executive's employment terminates prior to the expiration
of this Agreement, the Company shall pay the Executive compensation and provide
the Executive and his eligible dependents with benefits as follows:
 

 
A.
Termination By Company Without Cause or Termination By Executive For Good
Reason. In the event that the Executive's employment is terminated by (i) the
Company without Cause or (ii) the Executive for Good Reason, then the Company
shall continue to pay or provide, as applicable and in accordance with the
Company's normal payroll practices unless otherwise specified, the below stated
compensation and benefits to the Executive. The Executive's subsequent death or
disability shall in no way affect or limit the Company's obligations under this
Section. The Executive shall not be required to mitigate the amount of any
payment provided for in this Section by seeking employment or otherwise.

 

i.
The Annual Base Salary of the Executive for a period of one (1) year after
expiration of the notice period or termination, whichever is later; Full payment
of the total amount of such Annual Base Salary for such period shall be made in
a lump sum within fifteen (15) days after Executive’s termination of employment;

 

 
ii.
The equity participation for the twelve (12) month period following the date on
which the Executive was terminated will be granted in full as of the date of
termination;

 

 
iii.
A payment equal in amount to two (2) semi-annual bonuses. This payment will be
made within 15 days after Executive’s termination of employment. The payment
shall be calculated based on the potential semi-annual bonuses tied to the
annual sales in effect at the time of termination and shall be paid irrespective
of whether the Company achieved or was on track to achieve its internal
financial goals for the calendar year and/or whether a semi-annual bonus had
already been paid to the Executive in the calendar year of termination.

 
 
7

--------------------------------------------------------------------------------

 
 

iv.
The long-term incentive payment for which the Executive was potentially
eligible. This payment will be made within 15 days after Executive’s termination
of employment. The payment shall be calculated as if the Company had achieved
minimum cumulative EBITDA of [*****] dollars irrespective of whether the Company
had achieved it or was on track to achieve it. Additionally, if on the date of
termination, the Company has achieved more than [*****] dollars of cumulative
EBITDA, then the Executive shall also receive five ($.05) cents for every EBITDA
dollar achieved over [*****] dollars.

 

v.
Continuing coverage for all purposes (including eligibility, coverage, vesting
and benefit accruals, as applicable), for the salary continuation period
described in subsection (a)(i) above, to the extent not prohibited by law, for
the Executive and his eligible dependents under all of the employee benefit
plans in effect and applicable to Executive and his eligible dependents as of
the date of his termination. In the event that the Executive and/or his eligible
dependents, because of the Executive's terminated status, cannot be covered or
fully covered under any or all of such plans, the Company shall continue to
provide the Executive and/or his eligible dependents with the same level of such
benefits and coverage in effect prior to termination, payable from the general
assets of the Company if necessary. Notwithstanding the foregoing, the Executive
may elect (by giving written notice to the Company prior to the termination of
his employment hereunder), on a benefit by benefit basis to receive in lieu of
continuing coverage, cash in an amount equal to the present value (using an 8%
annual discount rate) of the projected cost to the Company of providing such
benefit for such continuation period. The aggregate amount of cash to which the
Executive is entitled pursuant to the preceding sentence shall be payable by the
Company to the Executive within sixty (60) days after the date of the
termination of Executive's employment hereunder;

 

 
B.
Termination By the Company For Cause. In the event that the Company shall
terminate the Executive's employment for Cause, this Agreement shall terminate
and the obligations of the parties shall be as set forth in Section 8 of this
Agreement.

 

 
C.
Termination By The Executive Without Good Reason. In the event that the
Executive shall terminate employment hereunder other than for Good Reason, this
Agreement shall forthwith terminate and the obligations of the parties shall be
as set forth in Section 8 of this Agreement.

 
 
8

--------------------------------------------------------------------------------

 
 

 
D.
Disability. In the event that the Company elects to terminate the Executive's
employment pursuant to Section 6(e), the Executive shall continue to receive,
from the date of such termination for a period of one year, one hundred (100%)
percent of the Annual Base Salary, in accordance with the payroll practices of
the Company for senior executive officers, reduced, however, by the amount of
any proceeds from Social Security and disability insurance policies provided by
and at the expense of the Company. Additionally, the Executive shall receive a
payment equal to both potential semi-annual bonuses in effect at the time for
which the Executive was potentially eligible irrespective of whether company
achieved its internal financial goals or was on track to achieve its internal
financial goals. Full payment shall be made within fifteen (15) days after
Executive’s termination of employment;

 

 
E.
Death. In the event of the death of the Executive during the term of this
Agreement, (i) the Annual Base Salary to which the Executive is entitled shall
be paid in full, within fifteen (15) days after Executive’s death, to the last
beneficiary designated by the Executive under the Company's group life insurance
policy maintained by the Company or such other written designation expressly
provided to the Company for the purposes hereof or, failing either such
designation, to his estate. The parties expressly understand that this payment
of salary shall be in addition to any insurance payments paid to Executive’s
survivors and/or estate under any insurance policies.

 

 
F.
Mutual Written Consent. In the event that the Executive and the Company shall
terminate the Executive's employment by mutual written agreement, the Company
shall pay such compensation and provide such benefits, if any, as the parties
may mutually agree upon in writing.

 
8.
EFFECT OF EXPIRATION OF AGREEMENT OR TERMINATION OF EXECUTIVE’S EMPLOYMENT 

 
Upon the expiration of this Agreement by its terms or the termination of the
Executive's employment by the Company for Cause or the Executive Without Good
Reason, neither the Company nor the Executive shall have any remaining duties or
obligations except that:
 

 
A.
The Company shall:

 

i.
Pay the Executive's accrued salary and any other accrued benefits through the
effective date of such expiration or termination;

 

ii.
Reimburse the Executive for expenses already actually incurred through the
effective date of such expiration or termination;

 

iii.
Pay or otherwise provide for any benefits, payments or continuation or
conversion rights in accordance with the provisions of any employee benefit plan
of which the Executive or any of his dependents is or was a participant or as
otherwise required by law;

 
 
9

--------------------------------------------------------------------------------

 
 

iv.
Pay the Executive and his beneficiaries any compensation and/or provide the
Executive or his eligible dependents any benefits due through the effective date
of such expiration; and

 

v.
Continue to remain bound by the terms of Section 12 hereof.

 

 
B.
The Executive shall remain bound by the terms of Sections 9, 11 and 13.



9.
COVENANTS AS TO CONFIDENTIAL INFORMATION AND COMPETITIVE CONDUCT 

 
The Executive acknowledges and agrees as follows: (i) this Section 9 is
necessary for the protection of the legitimate business interests of the
Company, (ii) the restrictions contained in this Section 9 with regard to
geographical scope, length of term and types of restricted activities are
Reasonable; and (iii) the Executive has received adequate and valuable new
consideration for entering into this Agreement.

 

 
A.
Confidentiality of Information and Nondisclosure. The Executive acknowledges and
agrees that his employment by the Company under this Agreement necessarily
involves proprietary information pertaining to the business of the Company and
its related entities. Accordingly, the Executive agrees that at all times during
the terms of this Agreement and at all times thereafter, he will not, directly
or indirectly, without the express written approval of the Company, unless
directed by applicable legal authority having jurisdiction over the Executive,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself, any person, corporation or other entity other than the
Company:

 

i.
Any information concerning any financial matters, customer relationships,
competitive status, supplier matters, internal organizational matters, current
or future plans, or other business affairs of or relating to the Company or its
subsidiaries,

 

ii.
Any management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company or its subsidiaries,

 

iii.
Any other information related to the Company or its related entities that the
Executive should reasonably believe will be damaging to the Company or its
related entities and which has not been published and is not generally known
outside of the Company.

 
 
10

--------------------------------------------------------------------------------

 
 
The Executive acknowledges that all of the foregoing constitutes confidential
and/or proprietary information of the Company, which is the exclusive property
of the Company. Excluded from this confidential and/or proprietary information
of the Company shall be (i) information known by or generally available to the
public through no breach by the Executive of this Agreement and which the public
may use without any direct or indirect obligation to the Company and (ii)
information that documentary evidence demonstrates was independently developed
by the Executive.
 

 
B.
Restrictive Covenant. During the term of, and for a period of one (1) year (the
"Restrictive Period") after the termination of the Executive's employment other
than by the Company Without Cause or by the Executive With Good Reason, the
Executive shall not render, directly or indirectly, services to (as an employee,
consultant, independent contractor or in any other capacity) any person, firm,
corporation, association or other entity which conducts the same or similar
business as the Company or its subsidiaries at the date of the Executive's
termination of employment within the states in which the Company or any of its
subsidiaries is then doing business at the date of the Executive's termination
of employment hereunder without the prior written consent of the Board of
Directors which may be withheld at its sole discretion. In the event that this
Agreement expires after termination and is not renewed by the parties, the
Restrictive Period shall not extend beyond the termination of employment. In the
event the Executive violates any of the provisions contained in this Section,
the Restrictive Period shall be increased by the period of time in which the
Executive was in violation as determined by an Arbitrator or Court of competent
jurisdiction. The Executive further agrees that at no time during the
Restrictive period will the Executive attempt to directly or indirectly solicit
or hire employees of the Company or its subsidiaries or induce any of them to
terminate their employment with the Company or any of the subsidiaries.

 

 
C. 
Company Remedies. The Executive acknowledges and agrees that any breach of this
Agreement by him will result in immediate and irreparable harm to the Company
and that the Company cannot be reasonably or adequately compensated by damages
in an action at law. In the event of a breach by the Executive of the provisions
of this Section 9 as determined by an Arbitrator or a Court of competent
jurisdiction, the Company shall be entitled, to the extent permitted by law,
immediately to cease paying or providing the Executive or his dependents any
compensation or benefits provided pursuant to Section 4, Section 6 or Section 7
of this Agreement as liquidated damages, and also to obtain immediate injunctive
relief restraining the Executive from conduct in breach of the covenants
contained in this Section 9. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach,
including the recovery of damages from the Executive.

 
 
11

--------------------------------------------------------------------------------

 
 

10.
AGREEMENT SURVIVES MERGER OR DISSOLUTION

 
This Agreement shall not be terminated by the Company's voluntary or involuntary
dissolution or by any merger in which the Company is not the surviving or
resulting corporation, or on any transfer of all or substantially all of the
Company's assets. In the event of any such merger or transfer of assets, the
provisions of this Agreement shall be binding on and inure to the benefit of the
surviving business entity or the business entity to which such assets shall be
transferred and to the Executive and his heirs.
 

11.
OWNERSHIP OF INTANGIBLES

 
All processes, inventions, patents, copyrights, trademarks, and other intangible
rights that may be conceived or developed by Executive, either alone or with
others, during the term of Executive's employment, whether or not conceived or
developed during Executive's working hours, and with respect to which the
equipment, supplies, facilities, or trade secret information of the Company was
used, or that relate at the time of conception or reduction to practice of the
invention to the business of the Company or to the Company's actual or
demonstrably anticipated research and development, or that result from any work
performed by Executive for the Company, shall be the sole property of the
Company. Executive shall execute all documents, including patent applications
and assignments, required by the Company to establish the Company's rights under
this Section.



12.
INDEMNIFICATION BY THE COMPANY

 
The Company shall, to the maximum extent permitted by law, indemnify and hold
the Executive harmless against expenses, including reasonable attorney's fees
judgements, fines, settlements, and other amounts actually and reasonably
incurred in connection with any proceeding arising by reason of the Executive's
employment by the Company. The Company shall advance to the Executive any
expense incurred in defending any such proceeding to the maximum extent
permitted by law.
 
13.
DISCLOSURE OF CUSTOMER INFORMATION AND SOLICITATION OF OTHER EMPLOYEES
PROHIBITED

 
In the course of his employment, the Executive will have access to confidential
records and data pertaining to the Company's customers and to the relationship
between these customers and the Company's account executives. Such information
is considered secret and is disclosed to the Executive in confidence. During his
employment by the Company and for one (1) year after termination of that
employment, the Executive shall not directly or indirectly disclose or use any
such information, except as required in the course of his employment by the
Company.
 
 
12

--------------------------------------------------------------------------------

 
 

14.
RESOLUTION OF DIFFERENCES OVER BREACHES OF AGREEMENT

 
Except as otherwise provided herein, in the event of any controversy, dispute or
claim arising out of, or relating to, this Agreement, or the breach thereof, or
arising out of any other matter relating to the Executive’s employment with the
Company, the parties may seek recourse only for temporary or preliminary
injunctive relief to the courts having jurisdiction thereof and if any relief
other than injunctive relief is sought, the Company and the Executive agree that
such underlying controversy, dispute or claim shall be settled by arbitration
conducted in accordance with this Section 14 and the Commercial Arbitration
Rules of thc American Arbitration Association ("AAA"). The matter shall be heard
and decided, and awards rendered by a panel of three (3) arbitrators (the"
Arbitration Panel"). the Company and the Executive shall each select one
arbitrator from the AAA National Panel of Commercial Arbitrators (the
"Commercial Panel") and AAA shall select a third arbitrator from the Commercial
Panel. The award rendered by the Arbitration Panel shall be final and binding as
between the parties hereto and their heirs, executors, administrators,
successors and assigns, and judgment on the award may be entered by any court
having jurisdiction thereof. Except as provided in Section 12 hereof, each party
shall bear sole responsibility for all expenses and costs incurred by such party
in connection with the resolution of any controversy, dispute or claim in
accordance with this Section 14; provided, however, the Executive may recover
his costs and attorneys’ fees in recovering compensation, stock and/or benefits
to which he is entitled under this Agreement.
 

15.
WAIVER

 
The waiver by a party hereto of any breach by the other party hereto of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach by a party hereto.
 

16.
NON RELIANCE 

 
Each party to this Agreement represents, warrants and acknowledges that in
entering into this Agreement that it has not relied upon any act,
representation, or warranty by any other party thereto, or by any of their
representatives or attorneys, except as may be expressly contained in this
Agreement. Each party further represents and warrants that it has thoroughly
discussed all aspects of this Agreement with his or its attorneys, that he/it
has had a reasonable time to review this Agreement, that he/it fully understands
the provisions of this Agreement and the effect thereof and that he/it is
entering into this Agreement voluntarily and of his/its own free will.
 

17.
CONSTRUCTION OF AGREEMENT

 

 
A.
Governing Law. This Agreement shall be governed by and construed under the laws
of the state of Texas.

 
 
13

--------------------------------------------------------------------------------

 
 

 
B.
 Severability. In the event that anyone or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

 
C.
Headings. The descriptive headings of the several paragraphs of this Agreement
are inserted for convenience or reference only and shall not constitute a part
of this Agreement.

 

 
D.
IRC § 409A. Company and Executive intend that no payment under this Agreement
shall be included in Executive’s income under, or be subjected to the additional
taxes imposed by, Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). Company and Executive each acknowledge that it is their
understanding at the time this Agreement is entered into that none of the
payments of cash or property provided for in this Agreement constitutes
nonqualified deferred compensation subject to Section 409A of the Code, because
all such payments qualify for the “short-term deferral” rule of Treas. reg.
§ 1.409A-1(b)(4); provided, however, that the employee benefit plan continuation
coverage provided for in Section 7(a)(5) and the continued payments to be made
to Executive or his beneficiary under Sections 7(d) and (e) may be nonqualified
deferred compensation subject to Section 409A of the Code, but these amounts are
payable in accordance with a fixed schedule and on account of and following
permissible payment events, and therefore comply with the requirements of
Section 409A of the Code. Company agrees that if at any time, based on changes
in law, regulations, official Treasury or IRS guidance, or facts and
circumstances, it determines that a payment to be made to or for the benefit of
Executive, or to Executive’s beneficiary, would be nonqualified deferred
compensation under Section 409A of the Code and would violate Section 409A and
be subject to inclusion in income and additional taxes under Section 409A on
account of a failure to delay payment of such amount for six months under
Section 409A(a)(2)(B)(i) of the Code, then Company shall delay making such
payment for six (6) months, if it determines that such delay shall avoid the
imposition of additional tax under Section 409A of the Code. It shall be a
breach of this Agreement for Company, on account of this Section 17(d), to
initiate or continue any delay in any payment otherwise due Executive or his
beneficiary, if Company has not made a good faith determination, informed by the
advice of competent Section 409A legal counsel, that the delay or continuation
of the delay is necessary to avoid a significant risk of the imposition of
additional tax under Section 409A of the Code; provided, however, that if the
Company determines that an amount otherwise required to be paid under this
Agreement will be subject to the same amount of taxes under Section 409A of the
Code, whether or not it is delayed for six months, then the Company shall have
no right to delay the payment of such amount under this Section 17(d).

 
 
14

--------------------------------------------------------------------------------

 
 

18.
ENTIRE AGREEMENT AND INTEGRATION

 
This Agreement contains the entire agreement between the parties and supersedes
all prior oral and written agreements, understandings, commitments, and
practices between the parties, including all prior employment agreements,
whether or not fully performed by the Executive before the date of this
Agreement. No amendments to this Agreement may be made except by a writing
signed by both parties.
 

19.
NOTICES

 
Any notice to the Company required or permitted under this Agreement shall be
given In writing to the Company, either by personal service or by registered or
certified mail, postage prepaid, addressed to the legal department of the
Company at its then principal place of business. Any such notice to the
Executive shall be given in a like manner and, if mailed, shall be addressed to
his home address then shown in the Company's files. For the purpose of
determining compliance with any time limit in this Agreement, a notice shall be
deemed to have been duly given (a) on the date of service, if served personally
on the party to whom notice is to be given, or (b) on the third business day
after mailing, if mailed to the party to whom the notice is to be given in the
manner provided in this section.
 
20.
SEVERABILITY



If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and effect.
If any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.
 

21.
EXECUTION

 
The Company                                    Executed on December 31, 2007.
 

/S/: BYRON H. ADAMS  

By: Byron H. Adams
Chairman of the Board of Directors of Adams Golf, Inc.

 
The Executive                                    Executed on December 31, 2007.
 

/S/: OLIVER G. BREWER III   

By: Oliver G. Brewer III
Chief Executive Officer of Adams Golf, Inc.
 
 
15

--------------------------------------------------------------------------------

 
 